SHAW, Justice
(concurring in the result). ■
I voted to concur in the result of this' Court’s November 14, 2016, order declaring the circuit courts’ decisions to be “null and void.” I believe that, under substantive law' discussed in Alabama High School Athletic Ass’n v. Rose, 446 So.2d 1 (Ala. 1984), and Scott v. Kilpatrick, 286 Ala. 129, 237 So.2d 652 (1970), the circuit courts’ decisions were due to be set aside. I have some concerns with the concept that, when a trial court rules contrary to that substantive law, it lacked jurisdiction instead of simply committed reversible error. However, that issue is not briefed in the materials before us; therefore, I see no need to resolve it at this time.